987 So.2d 1090 (2007)
HENDERSON EXCAVATING COMPANY, INC.
v.
ALABAMA DEPARTMENT OF TRANSPORTATION.
1051644.
Supreme Court of Alabama.
September 28, 2007.
Rehearing Denied January 18, 2008.
H. Glenn Waldrop, Jr., Ivan B. Cooper, and William E. Bonner of Lightfoot, Franklin & White, L.L.C., Birmingham, for appellant.
Robert A. Huffaker of Rushton, Stakely, Johnston & Garrett, P.A., Montgomery, for appellee.
SMITH, Justice.
The judgment is affirmed upon the authority of Ex parte Alabama Department of Transportation, 978 So.2d 718 (Ala. 2007), and Ex parte Alabama Department of Transportation, 978 So.2d 17 (Ala.2007).
AFFIRMED.
COBB, C.J., and SEE, LYONS, WOODALL, STUART, BOLIN, PARKER, and MURDOCK, JJ., concur.